MEMORANDUM OPINION
No. 04-03-00928-CV
TEXAS DEPARTMENT OF PUBLIC SAFETY,
Appellant
v.
Janice Annette JENSEN,
Appellee
From the 198th Judicial District Court, Kimble County, Texas
Trial Court No. 03-2785
Honorable Emil Karl Prohl, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine M. Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	April 14, 2004
DISMISSED
	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who does not oppose the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM